Citation Nr: 1436400	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-01 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD). 

2. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to November 1969. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  The claim was remanded by the Board in April 2011 to obtain medical records and an examination.

The Veteran testified before the undersigned Veterans Law Judge at an October 2010 hearing. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals a May 2014 appellate brief.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the April 2011 Board remand, the Veteran was provided with a VA examination in April 2011 to evaluate the severity of his DDD and left lower extremity radiculopathy.  Since then, the Veteran and his representative have again claimed that his symptoms have worsened, most recently in the May 2014 appellate brief.  Additionally, significant private treatment records have been added to the record suggesting a worsening of symptoms.  As such, another examination is warranted.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded another VA examination to determine the current severity of his DDD and his left lower extremity radiculopathy.  In accordance with the latest worksheets for rating spine disabilities and radiculopathy, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his DDD and left lower extremity radiculopathy.  The examiner must specify in the report that the claims file, Virtual VA, and Veterans Benefits Management System records have been reviewed.  The examiner is also asked to interpret the electrodiagnostic studies recently submitted, to include whether the findings indicate more impairment to one lower extremity than the other, or whether essentially similar findings are reported.

2. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

3. After completing any additional development deemed necessary, readjudicate the claims, to include consideration of recently submitted private treatment records.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



